—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 16, 1995, convicting defendant, upon his plea of guilty, of three counts of rape in the first degree, and sentencing him, as a second violent felony offender, to two consecutive terms of 10 to 20 years and a concurrent term of 10 to 20 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal precludes *412review of his excessive sentence claim (People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922). In any event, we perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.